Title: From George Washington to Major General Nathanael Greene, 16 December 1778
From: Washington, George
To: Greene, Nathanael


  
    Dear Sir
    Head Quarters Middle Brook [N.J.] 16th Decemr 1778
  
As I expect shortly to be called upon by Congress to lay before them a general State of the Army with our Resources and prospects for the ensuing Campaign; I am collecting from the Gentlemen at the Heads of the several great departments their opinions of the present and future prospects of supplies in their respective lines.
Your department (including Forage) being of the utmost consequence and the one in which I fear we shall be most distressed, I am to request you will draw me up such a state as will enable me to point out to Congress in a summary manner in what Articles you are most apprehensive of a deficiency—whether such deficiency is likely to arise from a real or artificial scarcity, and what will be the most probable means of remedying such evil. There are perhaps other matters, which do not strike me, which it would be proper and which you would wish to have represented to Congress. If there are I would wish you to include them, and I assure you that no exertions of mine shall be wanting to put them upon such a footing as will conduce to the good of the Service and to the ease and reputation of your Office. I am with great Regard Dear Sir Your most obt Servt
Go: Washington